Citation Nr: 0940655	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  98-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a skin rash prior to July 1, 1999.  

2.  Entitlement to service connection for a respiratory 
disorder, claimed as chronic bronchitis. 

3.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1981 
and from January to July 1991.  He also served in the 
National Guard.
 
This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a November 2007 decision, the Board denied the appeal for 
entitlement to service connection for chronic bronchitis, 
service connection for a cervical spine disorder, to include 
as secondary to the Veteran's service-connected lumbar spine 
disability, and for an initial rating in excess of 10 percent 
prior to July 1, 1999 for a skin rash.  

The Veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court).  In April 2009, the 
Court vacated the Board's decision and remanded the case.  
This case is now being remanded for further development 
consistent with the Court's Order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

First, in December 1994, a VA examiner diagnosed the Veteran 
with chronic bronchitis; he did not provide an opinion as to 
whether a relationship exists between the diagnosis and the 
Veteran's in-service episodes of chest congestion in 1979 and 
an upper respiratory infection in 1991.  Therefore, a nexus 
opinion is necessary in order to consider whether this 
diagnosis is related to the respiratory disorders he 
experienced while on active duty. 

Next, the Board notes that the Veteran's primary argument 
regarding a cervical spine disorder was on a secondary basis, 
but all claims made on a secondary basis must be considered 
on a direct basis as well.  See Szemraj v. Principi, 357 F.3d 
1370, 1373 (Fed. Cir. 2004).  However, the VCAA letter sent 
in January 2004 did not provide VCAA compliant notice on what 
evidence is necessary to support his claim on a direct basis.  
Therefore, such notice should be provided.

Finally, the Board remanded the issue of entitlement to a 
rating in excess of 10 percent for a skin disorder since July 
1, 1999.  This remand was based on the existence of 
additional records, including photographs of the Veteran's 
skin rash, which were not in the claims file.  Since a new 
examination was requested there, this issue should be 
incorporated with the Board's prior decision and reviewed by 
a VA examiner as well.  

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran a corrective VCAA 
notice letter apprising him of how to 
substantiate his claim for service 
connection for a cervical spine disorder 
on a direct basis.  

2.  Obtain VA outpatient treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico, for the period from October 
2008 to the present.  All such available 
reports should be associated with the 
claims folder.  Any negative search result 
should be noted in the record.  

3.  After signing the appropriate 
releases, the Veteran should be asked to 
provide any private treatment records 
related to the claims on appeal, including 
records from Dr. Hiram Ruiz (as referred 
to in the VA examination).  The RO should 
also ask the Veteran to provide any 
photographs of the skin disorder that were 
taken during the course of the claim.  

4.  Make arrangements for the Veteran to be 
afforded an examination to determine the 
nature and extent of the service-connected 
skin disorder both before and after July 1, 
1999.  

The claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.  

In developing this claim and examining the 
Veteran, the RO and examiner should be 
aware that the relevant diagnostic codes 
for evaluating skin disorders have been 
amended during the pendency of the claim.  
The Veteran should be examined with all 
relevant diagnostic codes in mind, both 
before and after they were amended.   

5.  Additionally, the RO should direct that 
the claims file be provided to a health 
care professional to express an opinion as 
to whether it is at least as likely as not, 
i.e., a 50 percent probability or greater, 
that chronic bronchitis and a cervical 
spine disorder had their clinical onset in 
service or are otherwise related to active 
service.  Complete rationale should be 
given for all opinions reached.

If the examiner does not believe that such 
an opinion can be provided based on the 
information in the claims file, such belief 
should be noted in his or her remarks, 
accompanied by the reasons why such an 
opinion can not be provided.  

Additionally, if it is the examiner 
believes that any examinations are 
necessary to provide any of the requested 
opinions, the RO should schedule such 
examinations that are required. 

6.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the decisions 
remain adverse, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issues on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

